Citation Nr: 0839819	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-40 363	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for colon cancer, including 
as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The veteran had active duty service from July 1967 to July 
1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in December 2007, 
and a substantive appeal was received in December 2007.

In his substantive appeal, the veteran requested a Board 
hearing.  A hearing was scheduled, but the veteran failed to 
report.  Thus, his hearing request is considered withdrawn.  
See 38 C.F.R. § 20.702(d).

It is also noted that additional evidence was received in 
October 2008, after the appeal was certified to the Board.  
Such evidence was accompanied by a waiver in Agency of 
Original Jurisdiction (AOJ) consideration.  


FINDING OF FACT

Colon cancer was not manifested during the veteran's active 
duty service or for many years thereafter and is not shown by 
competent evidence to be related to the veteran's active duty 
service, including exposure to herbicides.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated December 
2006, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2006, prior to the initial unfavorable 
decision in May 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the December 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

Based on the above, VA's duty to notify is found to have been 
satisfied here.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in April 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for colon cancer.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his colon cancer may have resulted 
from Agent Orange exposure during his Vietnam service. Under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), veterans who served in Vietnam between January 9, 
1962, and May 7, 1975, certain diseases may be presumed to 
have resulted from exposure to certain herbicide agents such 
as Agent Orange.  According to the veteran's service records, 
he served in the Republic of Vietnam during the applicable 
time period, therefore, his exposure to toxic herbicides is 
presumed.  See 38 U.S.C.A. §§ 1116, 1154; 38 C.F.R. 
§ 3.309(e).

The Board notes that colon cancer is not among the list of 
diseases associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  In this regard, the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed.Reg. 32395 (2007).  Therefore, 
service connection for the claimed disability cannot be 
granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

The service medical records show no diagnosis of colon 
cancer, and no signs or symptoms are reflected in the record 
for the one year presumptive period after service.  The lack 
of any post-service medical records until decades after 
service is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the veteran 
left service in July 1969 and was not diagnosed with colon 
cancer until November 2006.  

Moreover, no competent evidence of record demonstrates that 
the currently diagnosed colon cancer is causally related to 
herbicide exposure or any other incident of active service.  
In fact, the VA examiner in April 2007 specifically opined 
that the veteran's colon cancer was less likely as not caused 
by or a result of Agent Orange exposure.  Moreover, in 
reaching that conclusion, the examiner considered whether the 
current diagnosis was in any way related to a 1973 excision 
of lymph nodes in association with a right femoral 
adenopathy.  However, the examiner stated that the veteran's 
current colon cancer did not involve a lymphoma.  He 
acknowledged that a lymph node was referenced in the current 
cancer reports.  However, the colon cancer is a metastatic 
carcinoma, meaning that the tissue in the lymph node was of 
rectal cancer origin.  In other words, the current cancer in 
no way originated from the lymph nodes.  Rather, the examiner 
pointedly stated that the current cancer is rectal only and 
the primary site is therefore the rectum.  Therefore, the 
evidence does not support a conclusion that the lymph node 
excision in 1973 has any bearing on the currently diagnosed 
colon cancer.

Again, the VA examiner determined that the veteran's 
currently diagnosed colon cancer was less likely as not 
caused by or a result of in-service Agent Orange exposure.  
As this opinion was offered following a review of the record 
and after an objective evaluation of the veteran, it is found 
to be highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.

The veteran himself believes that his colon cancer is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, the Board acknowledges that malignant tumors are 
chronic diseases under 38 C.F.R. § 3.309(a).  In this regard, 
where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
a chronic disease becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

As the evidence of record fails to establish any clinical 
manifestations of a malignant tumor within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection 
for colon cancer, on either a direct or presumptive basis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for colon cancer is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


